DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 10/27/2021.
Claims 1, 3, 10-11, 18, and 20 have been amended.
Claims 1-24 are pending.
Claims 1-24 are rejected.

Response to Arguments
In Remarks filed on 10/27/2021, Applicant substantially argues:
The applied references Moga, Blankenship and Conway fail to disclose the limitations of claims 1, 10, and 18 of “in response to the cache line being retrieved from the far memory, send the cache line to the CHA with a change to a directory state of the cache line at the CHA, the changed directory state to cause the CHA to snoop remote sockets to maintain data coherence for the cache line, wherein the near memory maintains the data coherence using directory state in an absence of directory state in the far memory” which is intended to represent a hybrid approach to performing cache coherence as using directory-based and snoopy-based techniques. Specifically, Applicant points to Conway Figure 11 which depicts a directory entry which Applicant distinguishes as always containing a directory state regardless of whether the location points to what may be considered near or far memory. Additionally, Applicant points to the amended portion of the limitation which notes that the snoop to remote sockets occurs in response to a cache line retrieval from far memory which Blankenship fails to disclose. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments. Regarding the Conway reference, the Examiner argues that Conway does disclose distinguishing between local and remote sockets, which may be interpreted as near and far Column 13, lines 9-54 “It is noted that in the embodiment of FIG. 14, installation of a block into remote cache 302A does not require an eviction of Modified or Owned data (or a replacement notification for exclusive data in systems with a directory). In addition, coherency state information may not be required for the remotely cached blocks since the presence bit is sufficient to indicate that a block is both valid and in a shared state… When used in combination, a single access to cache memory subsystem 52 can be performed to determine whether the data is cached (e.g., in ways 0-13), and whether the data is cached in the remote cache 302A. In addition, when the access is to data mapped to the local node, the access to the cache memory subsystem may additionally determine whether the data is cached in Modified, Owned or Exclusive state in another processor's cache, and if so, which node contains the data.” While Applicant has pointed to Figure 11 as noting there is no differentiation of directory entries dependent upon the storage location of the cache line, herein it is disclosed by Conway the note that coherency state information is not stored for remotely cached blocks and furthermore only when data is mapped to a local location that the state information is included.
The applied references fail to disclose the limitations of respective dependent claims 2-9, 11-7, and 19-24 by virtue of dependency on claims 1, 10, and 18 for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated October 27, 2021.

Claim Rejections - 35 USC § 103

Claims 1-2, 4, 10, 12, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moga et al. (US 9,418,009) in view of Collier et al. (US 2007/0079072) and further in view of Conway (US 7,373,466).

Regarding claim 1, Moga discloses a processor comprising: one or more cores, each comprising cache; a cache home agent (CHA) coupled to the cache ([Col. 1 ln. 66-Col. 2 ln. 4] FIG. 2 shows a multicore processor 210_1 that is part of a larger multiprocessor computing system 200. As observed in FIG. 2, the multicore processor 210_1 includes a plurality of processing cores 201_1 through 201_N interconnected to a set of distributed cache home agents (CHAs) 209_1 through 209_N.); and a near memory controller coupled to the CHA, to near memory, and to a far memory controller (Figure 2, Memory controller 205 which is connected to both the near and far memory wherein the near memory is noted to be a DRAM cache for the far memory), wherein the near memory controller is to: receive a first memory read operation from the CHA directed at a first memory address ([Col. 3 ln. 18-20] In operation, for any read or write request, the memory controller 205 will perform a read into near memory to see if the cache line to which the request pertains is cached there.); detect a miss for the first memory address at the near memory; issue, in response to detection of the miss, a second memory read operation to the far memory controller to retrieve a cache line, comprising first data, from the first memory address of far memory; receive the cache line from the far memory controller in response to completion of the second memory read operation ([Col. 3 ln. 28-32] If the requested cache line is not found in near memory (near memory cache miss), in the case of a read, the controller 205 reads the cache line from far memory 213_1, sends a copy of the cache line to the requestor and writes the cache line into near memory 212_1.). The Examiner notes that the memory controller may perform the functions of the near memory controller and far memory controller in a combined fashion for communicating between the memories and the cache home agent. Moga does not explicitly disclose and in response to the cache line being retrieved from the far memory, send the cache line to the CHA with a change to a directory state of the cache line at the CHA, the changed directory state to cause the CHA to snoop remote sockets to maintain data coherence for the cache line, wherein the near memory maintains the data coherence using directory state in an absence of directory state in the far memory. Regarding the forced change causing snooping limitation, Collier discloses Paragraphs [0083] and [0066] “[0083] At step 550, the selected entry is evicted from the directory. The eviction may be performed by the controller 302 upon receipt of an eviction decision from the eviction monitor 301. At step 560, after the entry has been evicted from the directory 200, the entry may be transferred to memory, such as memory 120. The controller 302 of the entry eviction system 300 may be responsible for the memory transfer. Associated with the eviction may be a requirement to send snoop requests to invalidate the cache line from the current owners. If the state of the directory 200 is exclusive (E) or modified (M), then the current owner may respond with data if it is modified. Memory 120 may be updated with this modified data. [0066] In a sparse directory, as there are a limited number of locations in which to store cache line entries, when a new cache line entry needs to be included in the directory 200, an existing cache line entry may need to be removed, or evicted, from the directory 200 in order to accommodate and provide space for the new entry. A new entry may be created when a line of cache is now being accessed by one or more caching agents 160a-d, for example. Or a new entry may be created when the state of a line of cache has changed. This last case can be thought of as a deletion of the current cache line and the addition of the new cache line with a new state and the same address.” Herein it is disclosed by Collier that a new entry may be created when the directory state of the cache line changes due to cache line access. In this process, a cache line entry is evicted to accommodate the new entry and subsequently a remote snoop is performed based on the change in directory state. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to respond to the directory state changes and snoop operations of Collier with the memory and caching provided by Moga to maintain cache coherency while reading and writing data (Collier [0052]). Moga and Collier do not explicitly disclose wherein the cache line in near memory maintains data coherence with directory state and the cache lines in far memory is maintained without directory state. Regarding this limitation, Conway discloses in [Col. 8 ln. 48-59] and [Col. 11 ln. 62-67] and [Col 13 ln. 9-54] “[Col. 8 ln. 48-59] Coherency control circuit 64 is additionally configured to maintain directory entries for certain data blocks. As discussed above, these directory entries are stored within designated locations of cache memory subsystem 52 and/or cache memory subsystem 56. For this purpose, coherency control circuit 64 may include an interface to the cache memory subsystem(s). Coherency control circuit 64 may determine if probes are required for a command based upon the type of command and based upon the presence of a directory entry for the address specified by the command. The directory entries may contain various coherency information, depending upon the implementation. [Col. 11 ln. 62-67] It is noted that the specific coherency activities that may be invoked (e.g, probe commands and responses) in response to a given transaction may depend upon the specific coherency scheme employed and the information contained in a corresponding directory entry, if any. Various specific directory-based protocols are possible. [Col 13 ln. 9-54] It is noted that in the embodiment of FIG. 14, installation of a block into remote cache 302A does not require an eviction of Modified or Owned data (or a replacement notification for exclusive data in systems with a directory). In addition, coherency state information may not be required for the remotely cached blocks since the presence bit is sufficient to indicate that a block is both valid and in a shared state… When used in combination, a single access to cache memory subsystem 52 can be performed to determine whether the data is cached (e.g., in ways 0-13), and whether the data is cached in the remote cache 302A. In addition, when the access is to data mapped to the local node, the access to the cache memory subsystem may additionally determine whether the data is cached in Modified, Owned or Exclusive state in another processor's cache, and if so, which node contains the data.” Herein it is disclosed by Conway that cache lines stored in remote caches may not have directory state information maintained thereby indicating that the requested cache line is stored remotely. Other directory states are present for cache lines stored locally. Furthermore, it is noted that the presence of a directory entry may direct whether or not probes are performed for coherency purposes; herein the term probe is used to indicate snooping as discussed in [Col. 1 ln. 33-47]. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain directory state information differently for locally and remotely stored cache lines as disclosed by Conway in the cache system as disclosed 
Regarding claim 2, Moga further discloses the processor of claim 1, further comprising the far memory controller to: retrieve the cache line from the far memory in response to the second memory read operation; and send the cache line to the near memory controller ([Col. 3 ln. 28-32]). Herein it is disclosed that upon being unable to read the requested data from cache, another read is issued to far memory for the data to then be written into cache.
Regarding claim 4, Collier further discloses the processor of claim 1, wherein the near memory controller is further to: write the cache line to the near memory; and update directory bits in the cache line to a directory state consistent with a read opcode of the first memory read operation ([0033-0036]). Herein it is identified that the directory state of the cache line may be changed according to the corresponding state of the cache line including modified, exclusive and shared. In this case, it is obvious that the state of the cache line is consistent with the read opcode of the read operation as performed to indicate the state of the cache line relative to other entities in the system.
Regarding claim 10, Moga discloses a method comprising: receiving, by a near memory controller of a processing system, a first memory read operation from a cache home agent (CHA) directed at a first memory address ([Col. 3 ln. 18-20]); detecting, by the near memory controller, a miss for the first memory address at near memory of a two-level memory system; issuing, by the near memory controller in response to detection of the miss, a second memory read operation to a far memory controller to retrieve a cache line, comprising first data, from the first memory address of far memory; receiving, by the near memory controller, the cache line from the far memory controller in response to completion of the second memory read operation ([Col. 3 ln. 28-32]). The Examiner notes that the memory controller may perform the functions of the near memory controller and far memory controller in a combined fashion for communicating between the memories and the cache home agent. Moga does not explicitly disclose and in response to the cache line being retrieved from the far memory, sending, by the near memory controller, the cache line to the CHA with a change to a directory state of the cache line at the CHA, the changed directory state to cause the CHA to snoop remote sockets to maintain data coherence for the cache line, wherein the near memory maintains the data coherence using directory state in an absence of directory state in the far memory. Regarding the forced change causing snooping limitation, Collier discloses Paragraphs [0083] and [0066] that a new entry may be created when the directory state of the cache line changes due to cache line access. In this process, a cache line entry is evicted to accommodate the new entry and subsequently a remote snoop is performed based on the change in directory state. Moga and Collier do not explicitly disclose wherein the cache line in near memory maintains data coherence with directory state and the cache lines in far memory is maintained without directory state. Regarding this limitation, Conway discloses in [Col. 8 ln. 48-59] and [Col. 11 ln. 62-67] and [Col 13 ln. 9-54] that cache lines stored in remote caches may not have directory state information maintained thereby indicating that the requested cache line is stored remotely. Furthermore, it is noted that the presence of a directory entry may direct whether or not probes are performed for coherency purposes; herein the term probe is used to indicate snooping as discussed in [Col. 1 ln. 33-47]. Claim 10 is rejected on a similar basis as the rejection of claim 1.
Regarding claim 12, Collier further discloses the method of claim 10, further comprising: writing, by the near memory controller, the cache line to the near memory; and updating, by the near memory controller, directory bits in the cache line to a directory state consistent with a read opcode of the first memory read operation ([0033-0036]). Claim 12 is rejected on a similar basis as the rejection of claim 4.
Regarding claim 18, Moga discloses a multi-socket system comprising: system memory comprising near memory and far memory; and a socket coupled to the system memory, the socket comprising: one or more cores, each having cache; a cache home agent (CHA) coupled to the cache ([Col. 1 ln. 66-Col. 2 ln. 4]); a far memory controller coupled to the far memory; and a near memory controller coupled to the CHA, to the near memory, and to the far memory controller (Figure 2, Memory controller 205 which is connected to both the near and far memory wherein the near memory is noted to be a DRAM cache for the far memory), wherein the near memory controller is to: receive a first memory read operation from the CHA directed at a first memory address ([Col. 3 ln. 18-20]); detect a miss for the first memory address at the near memory; issue, in response to detection of the miss, a second memory read operation to the far memory controller to retrieve a cache line, comprising first data, from the first memory address of the far memory; receive the cache line from the far memory controller in response to completion of the second memory read operation ([Col. 3 ln. 28-32]). The Examiner notes that the memory controller may perform the functions of the near memory controller and far memory controller in a combined fashion for communicating between the memories and the cache home agent. Moga does not explicitly disclose and in response to the cache line being retrieved from the far memory, send the cache line to the CHA with a change to a directory state of the cache line at the CHA, the changed directory state to cause the CHA to snoop remote sockets to maintain data coherence for the cache line, wherein the near memory maintains the data coherence using directory state in an absence of directory state in the far memory. Regarding the forced change causing snooping limitation, Collier discloses Paragraphs [0083] and [0066] that a new entry may be created when the directory state of the cache line changes due to cache line access. In this process, a cache line entry is evicted to accommodate the new entry and subsequently a remote snoop is performed based on the change in directory state. Moga and Collier do not explicitly disclose wherein the cache line in near memory maintains data coherence with directory state and the cache lines in far memory is maintained without directory state. Regarding this limitation, Conway discloses in [Col. 8 ln. 48-59] and [Col. 11 ln. 62-67] and [Col 13 ln. 9-54] that cache lines stored in remote caches may not have directory state information maintained thereby indicating that the requested cache line is stored remotely. Furthermore, it is noted that the presence of a directory entry may direct whether or not probes are performed for coherency purposes; herein the term probe is used to indicate snooping as discussed in [Col. 1 ln. 33-47]. Claim 10 is rejected on a similar basis as the rejection of claim 1.
Regarding claim 19, Moga further discloses the multi-socket system of claim 18, wherein the far memory controller is to: retrieve the cache line from the far memory in response to the second memory read operation; and send the cache line to the near memory controller ([Col. 3 ln. 28-32]). Claim 19 is rejected on a similar basis as the rejection of claim 2.
Regarding claim 21, Collier further discloses the multi-socket system of claim 18, wherein the near memory controller is further to: write the cache line to the near memory; and update directory bits in the cache line to a directory state consistent with a read opcode of the first memory read operation ([0033-0036]). Claim 21 is rejected on a similar basis as the rejection of claim 4.

Claims 3, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moga in view of Collier and further in view of Conway and still in further view of Blankenship (US 2016/0283112).

Regarding claim 3, Collier discloses the processor of claim 1, … and wherein the CHA is to snoop the remote sockets for the cache line to maintain data coherence for the cache line (Collier [0083]). Moga, Collier and Conway do not explicitly disclose wherein the changed directory state comprises an "any" (A) state. Regarding this limitation, Blankenship discloses in Paragraph [0154] As an example, in the illustration of FIG. 16B, a read request 1610 can result in a copy 1630 being retrieved (at 1620) by the buffer chip 1315 memory controller and forwarded (at 1640) (over a buffered memory link) to a host 1305. In this example, the directory state of the cache line 1630 at the time the request 1610 is received can be "A". The directory state can be encoded in directory state bits 1635. Upon receiving the cache line 1630, the host 1305 may change the directory state. And associated Table 6
Regarding claim 11, Moga and Collier further discloses the method of claim 10, … the method further comprising: retrieving, by the far memory controller, the cache line from the far memory in response to the second memory read operation; sending, by the far memory controller, the cache line to the near memory controller (Moga [Col. 3 ln. 28-32]); and snooping, by the CHA, the remote sockets for the cache line to maintain data coherence for the cache line (Collier [0083]). Moga, Collier and Conway do not explicitly disclose wherein the changed directory state comprises an "any" (A) state. Regarding this limitation, Blankenship discloses in Paragraph [0154] As an example, in the illustration of FIG. 16B, a read request 1610 can result in a copy 1630 being retrieved (at 1620) by the buffer chip 1315 memory controller and forwarded (at 1640) (over a buffered memory link) to a host 1305. In this example, the directory state of the cache line 1630 at the time the request 1610 is received can be "A". The directory state can be encoded in directory state bits 1635. Upon receiving the cache line 1630, the host 1305 may change the directory state. And associated Table 6. Herein Blankenship discloses remote snooping is performed when determined to be necessary. Table 6 further details the “A” state to represent an “Any” state as claimed. Claim 11 is rejected on a similar basis as in the rejections of claims 2 and 3.
Regarding claim 20, Collier further discloses the multi-socket system of claim 18, … and wherein the CHA is to snoop the remote sockets for the cache line to maintain data coherence for the cache line (Collier [0083]). Moga, Collier and Conway do not explicitly disclose wherein the changed directory state comprises an "any" (A) state. Regarding this limitation, Blankenship discloses in Paragraph [0154] and associated Table 6. Herein Blankenship discloses remote snooping is performed when determined to be necessary. Table 6 further details the “A” state to represent an “Any” state as claimed. Claim 20 is rejected on a similar basis as the rejection of claim 3.

Claims 5-7, 13-15, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moga in view of Collier and further in view of Conway and still further in view of Kumar et al. (US 2019/0042429).

Regarding claim 5, Moga, Collier, and Conway do not explicitly disclose the processor of claim 4, wherein the cache line written to the near memory further comprises a pair of metadata bits comprising: a first bit to indicate whether the first data in the cache line is dirty; and a second bit to indicate whether the directory bits are dirty. Regarding this limitation, Kumar discloses “[0016] One or more cache lines may be used to couple processor 1 102 to memory 1 142. Each line in memory 1 142 may include one or more directory bits (Dir bit) 202, 204, . . . 206. In an embodiment, the directory bits may be part of the ECC bits of ECC 1 logic 148, and each directory bit may indicate a coherency status, such as clean or dirty, for a cache line. In embodiments of the present invention, the directory bits may be used to implemented directory-based cache coherence for the computing system. Directory bits may be used to avoid snoops entirely if the directory is clean (e.g., no other processor is caching the data associated with the cache lines).” Herein it is noted that multiple metadata bits may be stored with the cache line. It is indicated that the bits may indicated coherency status for the cache line as well as the directory. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cache line may contain the respective metadata bits for maintaining coherency between memories (Kumar [0017]). Moga, Collier, Conway, and Kumar are analogous art because they are from the same field of endeavor of managing cache coherency.
Regarding claim 6, Moga and Kumar further disclose the processor of claim 5, wherein, to evict the cache line, the near memory controller is further to: determine that the first bit of the pair of metadata bits indicates that the first data is clean; and not issue a memory write operation to write the first data back to the far memory (Moga [Col. 3 ln. 60 – Col. 4 ln. 2] Cache lines can and will be evicted from near memory 212_1, however. For example, if a read request is received by controller 205 for a cache line having a different system memory address than the address of a cache line in near memory having a sibling in an M/E state in a system level cache but that still maps to the same location in near memory 212_1, a near memory cache miss will result. The cache line in near memory 212_1 will be evicted from near memory 212_1 and written further back to far memory 213_1 if the line is modified in NM. and Kumar [0016]). In this manner, modified lines would be marked as “dirty” by the bits disclosed in Kumar. As noted by Moga, should the lines be unmodified and therefore “clean”, it would not be necessary to writeback the cache line.
Regarding claim 7, Collier and Kumar further disclose the processor of claim 5, wherein the near memory controller is further to: receive a memory write operation from the CHA directed to the first memory address; determine whether the memory write operation is a directory-only write or includes a data write; and in response to being a directory-only write, set the second bit, but not the first bit, of the pair of metadata bits, which avoids a write-back to the far memory (Collier [0034] A caching agent 160a-d with the modified state indicates the cache line has been modified and may further modify all or part of the cache line. The caching agent 160a-d may always write the whole cache line back to evict it from its cache or provide the whole cache line in a snoop, or search and query, response and, in some cases, write the cache line back to memory. And Kumar [0016]). In this manner when it is determined it is unnecessary to write back the updated directory state bits, the corresponding bits as recorded in Kumar would be set to clean and therefore not written back. The Examiner notes that the claim refers to “set[ting]” the second bit, but not specifically to an explicit value. Therefore under broadest reasonable interpretation of the claim language, the bit may be set to any value.
Regarding claim 13, Moga, Collier and Conway do not explicitly disclose the method of claim 12, wherein the cache line written to the near memory further comprises a pair of metadata bits comprising: a first bit to indicate whether the first data in the cache line is dirty; and a second bit to indicate whether the directory bits are dirty. Regarding this limitation, Kumar discloses “[0016].” Claim 13 is rejected on a similar basis as the rejection of claim 5.
Regarding claim 14, Moga and Kumar further disclose the method of claim 13, further comprising evicting the cache line, wherein evicting comprises: determining, by the near memory controller, that the first bit of the pair of metadata bits indicates that the first data is clean; and not issuing, by the near memory controller, a memory write operation to write the first data back to the far memory (Moga [Col. 3 ln. 60 – Col. 4 ln. 2] and Kumar [0016])
Regarding claim 15, Collier and Kumar further disclose the method of claim 13, further comprising: receiving, by the near memory controller, a memory write operation from the CHA directed to the first memory address; determining, by the near memory controller, whether the memory write operation is a directory-only write or includes a data write; and in response to being a directory-only write, setting, by the near memory controller, the second bit, but not the first bit, of the pair of metadata bits, which avoids a write-back to the far memory (Collier [0034] And Kumar [0016]). Claim 15 is rejected on a similar basis as the rejection of claim 7.
Regarding claim 22, Moga, Collier, and Conway do not explicitly disclose the multi-socket system of claim 21, wherein the cache line written to the near memory further comprises a pair of metadata bits comprising: a first bit to indicate whether the first data in the cache line is dirty; and a second bit to indicate whether the directory bits are dirty. Regarding this limitation, Kumar discloses “[0016].” Claim 22 is rejected on a similar basis as the rejection of claim 5.
Regarding claim 23, Moga and Kumar further disclose the multi-socket system of claim 22, wherein, to evict the cache line, the near memory controller is further to: determine that the first bit of the pair of metadata bits indicates that the first data is clean; and not issue a memory write operation to write the first data back to the far memory. (Moga [Col. 3 ln. 60 – Col. 4 ln. 2] and Kumar [0016]). Claim 23 is rejected on a similar basis as the rejection of claim 6.
Regarding claim 24, Collier and Kumar further disclose the multi-socket system of claim 22, wherein the near memory controller is further to: receive a memory write operation from the CHA directed to the first memory address; determine whether the memory write operation is a directory-only write or includes a data write; and in response to being a directory-only write, set the second bit, but not the first bit, of the pair of metadata bits, which avoids a write-back to the far memory (Collier [0034] And Kumar [0016]). Claim 24 is rejected on a similar basis as the rejection of claim 7.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moga in view of Collier and further in view of Conway and still further in view of Kumar and Blankenship.

Regarding claim 8, Moga, Collier and Conway do not disclose the following limitations; however, Blankenship and Kumar further disclose the processor of claim 7, wherein, to determine that the memory write operation is the directory-only write, the near memory controller is to determine that an update to the directory bits is necessary based on a current directory state read from the near memory and on an opcode received in the first memory read operation, and wherein the near memory controller is further to clear the second bit of the pair of metadata bits to indicate the first data is clean (Blankenship [0157] The memory controller can identify the type of the read request and the source of the request based on fields of the read request and conclude, from this information, what the directory state will change to. The memory controller can preemptively change the directory state bits of the cache line copy in memory by writing (at 1645) a new copy of the cache line with the new directory state bits (1635b) to memory (at 1665) to reflect the change that the home agent will make to the directory state (at 1660). The memory controller of the buffer chip 1315 can thus be equipped with logic to determine whether a directory state change can be predicted from a particular read request type from a particular caching agent while the cache line is in a particular directory state. And Kumar [0016]). Herein it is noted that the controller may implicitly derive updates to directory bits based on the type and source of request and current directory state. In this manner, the directory bits would not need to be written back and may be set to clean. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage directory updates as disclosed in order to reduce maintenance overhead. Moga, Collier, Conway, Kumar and Blankenship are analogous art because they are from the same field of endeavor of managing cache coherency.
Regarding claim 9, Blankenship and Kumar further disclose the processor of claim 7, wherein, to determine that the memory write operation is the directory-only write, the near memory controller is to receive a direct indication of the directory-only write in the memory write operation from the CHA, wherein the direct indication is based in part on a previous indication received by the CHA from the near memory controller, in response to the first memory read operation, that the first bit indicated the first data was clean (Blankenship [0157] The memory controller can likewise determine whether it should wait and rely on a communication from the home agent to identify an unpredictable change to the directory state. Likewise, the home agent can include logic to determine when it should writeback (or otherwise communicate) updated directory state bits to facilitate updating of the cache line's directory state as recorded in memory, or whether the home agent can forego any such communication based on an understanding that the separate memory controller will perform these updates directly. And Kumar [0016]). Herein it is indicated by the home agent that write back is not necessary through an explicit communication. In this manner, as disclosed by Kumar, the cache line may be set to clean and therefore not written back.
Regarding claim 16, Blankenship and Kumar further disclose the method of claim 15, wherein determining that the memory write operation is the directory-only write comprises determining, by the near memory controller, that an update to the directory bits is necessary based on a current directory state read from the near memory and on an opcode received in the first memory read operation, the method further comprising clearing, by the near memory controller, the second bit of the pair of metadata bits to indicate the first data is clean (Blankenship [0157] And Kumar [0016]). Claim 16 is rejected on a similar basis as the rejection of claim 8.
Regarding claim 17, Blankenship and Kumar further disclose the method of claim 15, wherein determining that the memory write operation is the directory-only write comprises receiving, by the near memory controller, a direct indication of the directory-only write in the memory write operation from the CHA, the direct indication being based in part on a previous indication received by the CHA from the near memory controller, in response to the first memory read operation, that the first bit indicated the first data was clean (Blankenship [0157] And Kumar [0016]). Claim 17 is rejected on a similar basis as the rejection of claim 9.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135